As filed with the Securities and Exchange Commission on March 24, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1. Schedule of Investments. Balter Long/Short Equity Fund SCHEDULE OF INVESTMENTS AT JANUARY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 50.1% Capital Goods: 2.7% Albany International Corp. $ GenCorp, Inc. * ^ Commercial& Professional Services: 0.5% Sanix, Inc. Consumer Durables & Apparel: 1.0% West Holdings Corp. Consumer Services: 0.8% Future Bright Holdings Ltd. The Wendy's Co. ^ Energy: 5.5% Ardmore Shipping Corp. Basic Energy Services, Inc. * ^ Kunlun Energy Co., Ltd. Ocean Rig UDW, Inc. * Schoeller-Bleckmann Oilfield Equipment AG Xtreme Drilling & Coil Services Corp. * Food, Beverage & Tobacco: 0.6% Craft Brew Alliance, Inc. * Health Care Equipment & Services: 0.3% HeartWare International, Inc. * ^ Media: 2.0% Digital Generation, Inc. * Nexstar Broadcasting Group, Inc. Rentrak Corp. * Mining: 0.6% Argonaut Gold, Inc. * Badger Daylighting Ltd. * Pharmaceuticals, Biotechnology & Life Sciences: 8.2% Aegerion Pharmaceuticals, Inc. * ^ Alexion Pharmaceuticals, Inc. * ^ Arrowhead Research Corp. * BioDelivery Sciences International, Inc. * ^ Cempra, Inc. * Dainippon Sumitomo Pharma Co., Ltd. Enanta Pharmaceuticals, Inc. * ^ GW Pharmaceuticals PLC - ADR * Idera Pharmaceuticals, Inc. * ^ Intercept Pharmaceuticals, Inc. * ^ Medivation, Inc. * ^ Relypsa, Inc. * Santen Pharmaceutical Co., Ltd. Sarepta Therapeutics, Inc. * ^ Retailing: 0.4% TripAdvisor, Inc. * ^ Semiconductors & Semiconductor Equipment: 2.2% Cirrus Logic, Inc. * ^ Ferrotec Corp. PLX Technology, Inc. * Silicon Motion Technology Corp. - ADR Software & Services: 12.0% 58.com, Inc. - ADR * Autohome, Inc. - ADR * Brightcove, Inc. * Constant Contact, Inc. * Digital Garage, Inc. DWANGO Co., Ltd. Google, Inc. - Class A * ^ Information Services Group, Inc. * Linkedin Corp. * Saba Software, Inc. * VeriSign, Inc. * ^ Wirecard AG Technology Hardware & Equipment: 7.9% Agilysys, Inc. * Apple, Inc. ^ Maruwa Co., Ltd. Methode Electronics, Inc. ^ QUALCOMM, Inc. ^ RMG Networks Holding Corp. * Sierra Wireless, Inc. * Vishay Precision Group, Inc. * Telecommunication Services: 0.7% Towerstream Corp. * Transportation: 4.7% Aegean Marine Petroleum Network, Inc. AMERCO ^ TOTAL COMMON STOCKS (Cost $51,193,157) SHORT-TERM INVESTMENTS: 44.2% Money Market Funds: 44.2% Fidelity Institutional Money Market- Government Portfolio, 0.010% ** TOTAL SHORT-TERM INVESTMENTS (Cost $44,732,355) TOTAL INVESTMENTS IN SECURITIES: 94.3% (Cost $95,925,512) Other Assets in Excess of Liabilities: 5.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security ** 7-day yield as of January 31, 2014 ^ All or a portion of the shares have been committed as collateral for securities sold short. ADR American Depositary Receipt PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Balter Long/Short Equity Fund SCHEDULE OF SECURITIES SOLD SHORT AT JANUARY 31, 2014 (Unaudited) Shares Value COMMON STOCKS Capital Goods Aegion Corp. $ Astec Industries, Inc. CNH Industrial NV Erickson Air-Crane, Inc. FLSmidth & Co. A/S John Bean Technologies Corp. Joy Global, Inc. Lindsay Corp. NCI Building Systems, Inc. Powell Industries, Inc. TAL International Group, Inc. Titan International, Inc. Commercial& Professional Services ACCO Brands Corp. InnerWorkings, Inc. Knoll, Inc. Odyssey Marine Exploration, Inc. Energy Cosan Ltd. Nuverra Environmental Solutions, Inc. Renewable Energy Group, Inc. Food & Staples Retailing Fairway Group Holdings Corp. Food, Beverage & Tobacco Green Mountain Coffee Roasters, Inc. Health Care Equipment & Services Bio-Reference Laboratories, Inc. Chemed Corp. Essilor International SA ExamWorks Group, Inc. Hill-Rom Holdings, Inc. ResMed, Inc. Household & Personal Products Inter Parfums, Inc. Materials Balchem Corp. CF Industries Holdings, Inc. UMICORE Media Media General, Inc. Pharmaceuticals, Biotechnology & Life Sciences Bruker Corp. Eisai Co., Ltd. Foundation Medicine, Inc. Galenica AG Orexo AB Questcor Pharmaceuticals, Inc. Raptor Pharmaceutical Corp. Retailing Blue Nile, Inc. CST Brands, Inc. Software & Services FactSet Research Systems, Inc. Fleetmatics Group PLC Forrester Research, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Mantech International Corp. MicroStrategy, Inc. Pandora Media, Inc. Textura Corp. Yelp, Inc. Technology Hardware & Equipment 3D Systems Corp. Measurement Specialties, Inc. TOTAL COMMON STOCKS (Proceeds $21,677,230) EXCHANGE TRADED FUNDS iShares Inc., MSCI Australia ETF iShares Inc., MSCI South Korea ETF TOTAL EXCHANGE TRADED FUNDS (Proceeds $612,194) EXCHANGE TRADED NOTES iPATH S&P hort-Term Futures ETN TOTAL EXCHANGE TRADED NOTES (Proceeds $180,628) REAL ESTATE INVESTMENT TRUSTS Corrections Corporation of America TOTAL REAL ESTATE INVESTMENT TRUSTS (Proceeds $200,718) TOTAL SECURITIES SOLD SHORT (Proceeds $22,670,770) $ ADR American Depositary Receipt ETF Exchange-Traded Fund ETN Exchange-Traded Note PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at January 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund has not existed for a full fiscal year. Summary of Fair Value Exposure at January 31, 2014 (Unaudited) The Balter Long/Short Equity Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of January 31, 2014. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
